905 F.2d 1537
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Christopher Lee BERRY, Plaintiff-Appellant,v.MERIDIAN PUBLIC SCHOOLS, State of Michigan, Defendants-Appellees.
No. 90-1506.
United States Court of Appeals, Sixth Circuit.
June 18, 1990.

Before MILBURN and DAVID A. NELSON, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction.  The appellant has not responded.


2
It appears from the record that the district court entered an order on April 17, 1990, consolidating two cases which the appellant filed in the district court.  The appellant filed a notice of appeal from this order on April 23, 1990.  Absent exceptional circumstances, an order of consolidation is not appealable.   In re Master Key Antitrust Litig., 528 F.2d 5, 13 (2d Cir.1975).  The appellant has not notified the court that exceptional circumstances justifying an appeal are present in this case.


3
Accordingly, it is ORDERED that the motion to dismiss be granted, and the appeal be, and it hereby is, dismissed.  Rule 8(a)(1), Rules of the Sixth Circuit.